In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-347 CV

____________________


CHARLES MOORE, Appellant


V.


JAMES ZELLER, ET AL., Appellees




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. CIV-19,989




OPINION
 Charles Moore, an inmate in the Texas Department of Criminal Justice, Institutional
Division, filed a civil rights suit against Institutional Division employees James Zeller,
Loyd Massey, Timothy Hindsman, Michael Hinote, Beverly Brown, Johnny Thompson,
Sophia Miller, Gail Shelton, and Brenda Farr.  See 42 U.S.C.A. § 1983 (West Pamph.
2003).  Without prior notice, the trial court dismissed the suit for failure to file an affidavit
of previous filings.  Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (Vernon 2002). 
	The two points of error Moore raises in this appeal contend the trial court erred in
dismissing his suit "with prejudice."  The primary distinction between the two points
seems to be that the federal principles of due process argued in the former, while the latter
apparently relies upon the application of state court procedure.  We address the procedural
error first.  
	Point of error two contends, "The trial court abused its discretion because a
dismissal with prejudice for failure to comply with the rules governing the filing of in
forma pauperis suits is not a ruling on the merits of the entire complaint."  This case is
controlled by the following holding in Hughes v. Massey: "A dismissal for failure to
comply with the rules governing the filing of in forma pauperis suits is not a ruling on the
merits; accordingly, it is error to dismiss the suit with prejudice if the inmate was not first
provided with an opportunity to amend his pleadings."  Hughes v. Massey, 65 S.W.3d
743, 746 (Tex. App.--Beaumont 2001, no pet.)(citing Lentworth v. Trahan, 981 S.W.2d
720, 722-23 (Tex. App.--Houston [1st Dist.] 1998, no pet.).  "The proper remedy is to
modify the judgment by deleting the words 'with prejudice' and by substituting the words
'without prejudice.'"  Id. (citing Tex. R. App. P. 43).     
	Point of error two is sustained.  If meritorious, Moore's first point of error would
afford identical relief.  Therefore, we decline to address point of error one.  We reform
the judgment to provide the cause is dismissed without prejudice.  As reformed, the
judgment is affirmed.
	AFFIRMED AS REFORMED.

									PER CURIAM


Submitted on April 17, 2003
Opinion Delivered April 24, 2003

Before McKeithen, C.J., Burgess and Gaultney, JJ.